Title: To James Madison from Alexander White, 17 August 1789
From: White, Alexander
To: Madison, James


Dear Sir
Woodville 17th August 1789
I wrote you a Line from Philadelphia mentioning such Facts as had come to my knowledge respecting the sentiments of the People on Public Affairs. My Journey was fatiguing, the weather being excessive hot, and the Stages over-burdened with Passengers and Baggage. I reached Baltimore on Tuesday afternoon—and took breakfast before I sat out on Wednesday morning. Several Gentlemen waited on me who all concurred in Assurances, that the Proceedings of the House of Representatives had given more general Satisfaction than could have been expected from any Assembly of men, that where there had been a diffirrence of opinion among us on great Political Principles a similar differrence had existed among the People at large, but that all united in giving full credit to their Representatives for their good intentions and Patriotism, and were pleased with the cool discussion of subjects so important. I found, however, that our own pay and Salaries in general were considered as too high—and that any distinction between the Senate and the Representatives in respect to pay would be thought improper. At the Inns on the Road I was surprised to find the knowledge, which the Land Lords, and Country People who were at some of them, had acquired, of the Debates and Proceedings of Congress. At Fredericktown I met with General Gates, and Governour Johnston who had come to Town in expectation of seeing me. The day was so far advanced, and the heat so excessive, that I could indulge myself but little in the Governours Company. I rode home with the General, where was old Adam waiting my arrival. These two Veterans had conned over the Presidents right of Removal, and seemed inclined to think he ought to have the Power, but were not so well satisfied with the propriety of Legislative Constructions. On Friday I reached home, and am now preparing to set out for Berkeley Court, In the mean time several Gentlemen Federal and Anti Federal from Winchester and its Vicinity have been to see me—they express a perfect universal Satisfaction with the Conduct of their Representatives. I found that the Temporary Residence of Congress, is (on this side of Philadelphia) considered as of little importance—the permanent Seat is the great Object. And in this Respect I was happy to find the expectations of the People, not more sanguine than reason seems to justify. Mr Smith the Manager of the Patowmack Works, and Mr Gilpin one of the Trustees have been up to the Head Branches of that River, have taken an accurate account of its State, and explored the communications with the Branches of the Ohio—they passed Shepherdstown on their Return a few days before I passed thro’, but I could learn no particulars either as to Facts or Opinions.
The Navigation of the River appears to be at a stand, the Water is low, and some little time ago a Boat loaded with Seventeen Hhds. Tobo. stove against a Rock and went to the Bottom, No lives lost, and the Tobacco was got on shore somewhat damaged. I am extremely anxious to hear what is going on in Congress. I think I desired Mr Beckley to fold up and send me the Papers by every Post, and to get you, or some of my Colleagues to frank them, for I believe they will not come free without. I am not certain whether the Post which leaves N. York on Monday reaches Winchester on Tuesday Se’night, So that if you oblige me with Weekly communications Friday may be the most speedy. I have scarcely time to write this Scrall And no time to write any one but you, Must therefore request you to present my Compliments to all the Gentlemen of our Delegation, to Mr. Beckley and the other Gentlemen of our House And remain with Sentiments of Great Regard Dear Sir Your most Obt. Servt
Alex White
